Citation Nr: 0834223	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-17 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for aortic stenosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983 and from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for aortic stenosis.  
The veteran testified before the Board in August 2008.  


FINDING OF FACT

The veteran's aortic stenosis due to a congenital bicuspid 
aortic valve existed at the time of his entry into service, 
and did not permanently increase in severity during his 
period of service.  


CONCLUSION OF LAW

The veteran's aortic stenosis due to congenital bicuspid 
aortic valve existed prior to service and was not aggravated 
by active service.  38 U.S.C.A. § 1131, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310; VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 
(1990).   

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

On examination in March 1979, prior to entrance into service, 
no abnormality of the heart was noted.  There is additionally 
no other evidence that an abnormality of the heart existed 
either before or at the time he entered into service.  The 
veteran is therefore entitled to a presumption of soundness 
under 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
this case, an August 2005 VA examiner specifically found that 
the veteran's aortic stenosis was caused by his bicuspid 
aortic valve that was congenital in nature, and therefore 
pre-existed his entry into service.  The Board therefore 
finds that the presumption of soundness in this case has been 
rebutted by clear and unmistakable evidence that the 
veteran's aortic stenosis existed prior to service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.303(c); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).   

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
congenital defect was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004). 

The veteran's service medical records are negative for any 
treatment or complaints of a cardiac disability.  The most 
recently available examination prior to separation is a 
September 1988 examination where the veteran made no 
complaints regarding his heart, and his heart was found to 
have no abnormalities.  

Post-service VA and private medical records dated from March 
2003 to June 2008 show that the veteran received intermittent 
treatment for aortic stenosis due to congenital bicuspid 
valve, cardiac catheterization, suggested coronary artery 
vasospasm, trivial aortic regurgitation, aortic aneurysm, 
status post aortic valve replacement, and a dilated aortic 
root.  

On VA examination in October 2003, the veteran complained of 
increasing dyspnea on exertion as well as chest pain.  He 
reported that he became short of breath when playing golf the 
previous year and stated that he became winded after one 
flight of stairs.  He complained of pressure in the middle of 
his chest and sharp pain on the right shoulder blade.  
Examination revealed that the veteran's lungs were clear to 
auscultation bilaterally and that his heart had regular rate 
and rhythm.  There was a 2 to 3/6 early-peaking systolic 
ejection murmur consistent with aortic stenosis, which 
radiated to the carotid.  Carotid artery palpation showed 
full pulses with no delay.  The examiner diagnosed the 
veteran with mild aortic stenosis from a bicuspid aortic 
valve.  The examiner believed there was discordance between 
his exercise tolerance and his aortic valve area and 
recommended that other reasons for his shortness of breath 
should be looked into, including pulmonary function tests.  

At an August 2005 VA examination, the veteran's heart had a 
regular rate and rhythm.  There were no murmurs, rubs, 
gallops, or carotid bruits bilaterally.  The examiner found 
that the veteran had a congenital bicuspid aortic valve, 
status post aortic valve replacement.  He had moderate aortic 
insufficiency but had been doing well from a cardiopulmonary 
standpoint.  Regarding whether the veteran's service 
aggravated his congenital bicuspid valve, the examiner opined 
that there was no clear evidence that vigorous exercise led 
to acceleration of the aortic stenosis.  The examiner 
explained that since it was known that the turbulence of 
blood flow across the bicuspid valve caused stenosis, 
vigorous prolonged exercise could hypothetically increase the 
turbulence of blood flow and accelerate the stenotic process.  
However, because there was no medical evidence that the 
exercise in service accelerated the aortic stenosis, the 
examiner concluded that it was less likely as not that the 
congenital bicuspid aortic valve with aortic stenosis was 
aggravated by the veteran's service-related vigorous 
exercise.  

In an August 2006 private medical report, the veteran's 
private physician reported that at the time of his aortic 
valve replacement, the veteran had a bicuspid aortic valve 
that had resulted in moderate aortic stenosis with symptoms 
of congestive heart failure and recurring anginal type chest 
pain.  He stated that the veteran had developed chest 
discomfort that would occur with any exertion as well as 
intermittent bouts of breathlessness that were completely 
debilitating.  The physician explained that a bicuspid aortic 
valve was generally a congenital lesion that was present at 
birth and would uniformly cause a significant heart murmur by 
the patient's teenage years.  The physician reported that a 
murmur suggestive of an aortic abnormality should have been 
audible by the veteran's teenage years and during service as 
well.  

The veteran testified before the Board at a travel board 
hearing in August 2008.  Testimony revealed that the veteran 
believed that he had been misdiagnosed in service and that 
this explained why there was no evidence in his service 
medical records regarding his heart condition.  He testified 
that he thought that there was a typographical error in the 
August 2005 VA examiner's opinion.  He opined that he had a 
congenital heart disease instead of a defect.  He also 
discussed several prior Board decisions where veterans were 
granted service connection for aortic stenosis secondary to a 
congenital bicuspid aortic valve.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the August 2005 VA medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the veteran as well as the adequate 
rationale for the opinion.  In addition, there are no 
contrary competent medical opinions of record.   

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the veteran's 
aortic stenosis due to congenital bicuspid aortic valve pre-
existed the veteran's service and was not permanently 
worsened, or aggravated, during service.  The Board further 
finds that the weight of the evidence is against a finding 
that a relationship exists between the veteran's active 
service and his current aortic stenosis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the veteran's 
aortic stenosis.  The evidence also does not support a 
finding that the veteran's pre-existing bicuspid aortic valve 
was aggravated during his period of active service.  The 
Board finds that the evidence of record weighs against such a 
finding.  Thus, the Board finds that service connection for 
aortic stenosis is not warranted.   

The Board has considered the veteran's assertions that his 
aortic stenosis is related to his period of active service.  
However, to the extent that the veteran relates his current 
aortic stenosis to his service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).   

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's aortic stenosis due 
to congenital bicuspid aortic valve pre-existed his service 
and was not aggravated therein, and is otherwise unrelated to 
his active service or to any incident therein.  The evidence 
does not show any complaint or treatment in service or for 
many years after service.  Therefore, the Board finds that 
the evidence does not show that the preexisting disability 
underwent any increase in severity during service.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for aortic stenosis, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and March 
2006; a rating decision in August 2004; a statement of the 
case in May 2005; and supplemental statements of the case in 
October 2005, May 2006, October 2006, and July 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
   

ORDER

Service connection for aortic stenosis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


